
	
		II
		112th CONGRESS
		1st Session
		S. 157
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  investment credit for solar light pipe property, and for other
		  purposes.
	
	
		1.Investment credit for solar
			 light pipe property
			(a)In
			 generalSubparagraph (A) of section 48(a)(3) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 clause (vi), by adding or at the end of clause (vii), and by
			 inserting after clause (vii) the following new clause:
				
					(viii)equipment
				that—
						(I)uses prismatic or
				other lenses, glazing, reflectors, or concentrators to convey or diffuse (or
				both) natural light into a structure, or uses a highly reflective light pipe
				which has a solar collection component and a distribution lens at the ends to
				transport visible solar radiation from its collection point to illuminate the
				interior of a structure, and
						(II)integrates
				automatic lighting controls to adjust traditionally powered lighting to satisfy
				building lighting
				requirements,
						.
			(b)Credit
			 percentageClause (i) of section 48(a)(2)(A) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 subclause (III) and by inserting after subclause (IV) the following new
			 subclause:
				
					(V) energy property
				described in paragraph (3)(A)(viii),
				and
					. 
			(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			
